DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 01/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi [US 2012/0092098].
Claim 1, Choi discloses an electromagnetic relay [figure 2] comprising: a fixed contact [221]; a movable contact piece [220] including a movable contact disposed to face the fixed contact [figure 2], the movable contact piece [220] being movable in a first direction in which the movable contact piece comes into contact with the fixed contact [as shown in figure 3] and in a second direction in which the movable contact piece is separated from the fixed contact [as shown in figure 2]; a drive shaft [equivalent to 133 in figure 1, not labeled ion figures 2 and 3]connected to the movable contact piece [220], the drive shaft being movable in the first direction and the second direction together with the movable contact piece [figures 2 and 3]; an electromagnetic drive device [230] including a movable iron core [232] that is integrally movably connected to the drive shaft [figures 2and 3], the electromagnetic drive device [230] being configured to switch between a contact state in which the movable contact comes into contact with the fixed contact [figure 3] and a separate state in which the movable contact is separated from the fixed contact by moving the drive shaft with the movable iron core [figure 2]; and a positioning portion [upper surface of 231] configured to position the drive shaft or the movable iron core [232] in the separate state [figure 2], wherein the drive shaft or the 
Claim 2, Choi discloses the electromagnetic relay according to claim 1, wherein the first inclined portion is inclined in the first direction or the second direction toward the axis of the drive shaft [figures 2 and 3].
Claim 4, Choi discloses the electromagnetic relay according to claim 1, wherein the positioning portion [231] includes a second inclined portion [top portion of 231] that comes into contact with the first inclined portion [bottom of 232], and the first inclined portion and the second inclined portion are inclined in the first direction or the second direction toward the axis of the drive shaft [figures 2 and 3].
Claim 6, Choi discloses the electromagnetic relay according to claim 1, wherein the electromagnetic drive device [230] includes a bottomed tubular housing member [243] configured to house the movable iron core [232], the movable iron core [232] includes the first inclined portion [bottom surface of 232] and is disposed to face the bottomed tubular housing member [243], and the positioning portion [231] is formed on a bottom of the bottomed tubular housing member [243; figures 2 and 3].

Claims 1, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yano et al. [US 2013/0057377].
Claim 1, Yano et al. discloses an electromagnetic relay comprising: a fixed contact [133a]; a movable contact piece [148] including a movable contact [148a] disposed to face the fixed contact [148], the movable contact piece [148] being movable in a first direction in which the movable contact piece comes into contact with the fixed contact 
Claim 7, Yano et al. discloses the electromagnetic relay according to claim 1, further comprising: a contact case [131/135; figurs 13a, 13b, 14a, 14b, 14c, 24a and 24b] configured to house the fixed contact [131a] and the movable contact [148a], wherein the drive shaft [145] includes the first inclined portion [145a], the contact case includes a tubular portion [135b] disposed to face the first inclined portion [145a; figures 24a and 24b], and the positioning portion [135c] is formed on the tubular portion [figure 14b].
Claim 8, Yano et al. discloses the electromagnetic relay according to claim 1, further comprising: a cover portion [135] disposed in the second direction with respect to the drive shaft [145], wherein the positioning portion [135c] is disposed on the cover .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3 is rejected under 35 U.S.C. 103 as being unpatentable over Choi [US 2012/0092098] in view of Bohmann [US 20180223783]
Claim 3, Choi discloses the electromagnetic relay according to claim 1, with the exception of the first inclined portion includes a curved surface portion formed in a curved surface shape.
Bohmann teaches that the shape of an interface region [46/48] between a movable iron core [38] and a positioning portion [fixed core 40] can take many shapes [figure 2-7] including wherein the first inclined portion includes a curved surface portion formed in a curved surface shape [figure 5].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the shape of the inclined surface of Choi as taught by Bohmann since a simple substitution of one known element for another [interchanging the various interface region shapes as taught by Bohmann figures 2-7], produces a predictable result, renders the claim obvious.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over
Kashimura et al. [US 8,749,331] in view of Kubono [US 2015/0054605],
Claim 1, Kashimura et al. discloses an electromagnetic relay [10] comprising: a fixed contact [118a]; a movable contact piece [130] including a movable contact [130a] disposed to face the fixed contact [130], the movable contact piece [130] being movable in a first direction in which the movable contact piece comes into contact with the fixed contact and in a second direction in which the movable contact piece is separated from the fixed contact [figure 1]; a drive shaft [131] connected to the movable contact piece 
Kashimura et al. fails to teach wherein the drive shaft or the movable iron core includes a first inclined portion that comes into contact with the positioning portion  in the separate state.
	Kubono teaches a relay [1] comprising a positioning portion [12a] configured to position a drive shaft [5] or the movable iron core [6, figures 24a, 24b], wherein the drive shaft [5] or the movable iron core [6] includes a first inclined portion [6a/6aa] that comes into contact with the positioning portion [12a].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the relay of Kashimura et al. to include the positioning portion of Kubono which results in a movable iron core which includes a first inclined portion that comes into contact with the positioning portion [12a] in the separate state in order to align the shaft and moveable core for proper actuation of the moveable contact piece by the electromagnetic drive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/BERNARD ROJAS/Primary Examiner, Art Unit 2837